Citation Nr: 1538529	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-23 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for left knee medial-lateral instability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) have been reviewed.   

In November 2014, the Board granted a separate 10 percent disability rating, but no higher, for left knee medial-lateral instability for the entire period on appeal.  The Veteran then appealed the Board's November 2014 decision.  In July 2015, based on a Joint Motion for Partial Remand (JMR), the U.S. Court of Appeals for Veterans Claims (Court) issued an Order vacating the Board's November 2014 decision only as to the determinations that a 10 percent disability rating, but no higher, is warranted for the left knee medial-lateral instability, and that entitlement to a TDIU was not before the Board; the Court remanded these issues to the Board for readjudication and further development.  

The Court affirmed the Board's November 2014 decision regarding the issue of entitlement to a disability rating greater than 30 percent for post-traumatic arthritis/degenerative changes (tri-compartment) with chondrocalcinosis, and post-operative residuals with a history of torn medial collateral ligament repairs of the left knee.  Therefore, this issue is not before the Board at this time.  

In an October 2013 rating decision, the RO denied entitlement to a TDIU, which was raised in conjunction with the claim for increased compensation for the left knee disability.  See e.g., Form 21-8940.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is a component of an increased rating claim.  Rice supports the inference that as long as an increased rating claim remains pending, the TDIU claim remains pending.  Thus, although the Veteran did not submit a notice of disagreement with the October 2013 rating decision, and in light of the July 2014 JMR and Order, the matter of entitlement to TDIU must still be considered in conjunction with the claim for increased compensation for the left knee disability currently on appeal.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the entire rating period on appeal, the Veteran's left knee medial-lateral instability is manifested by instability of the left knee that is no worse than slight.  


CONCLUSION OF LAW

During the entire rating period on appeal, criteria for a disability rating greater than 10 percent for left knee medial-lateral instability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In January 2012, the Board remanded the case and directed the AOJ to obtain outstanding records, and the AOJ did so.  Accordingly, the Board finds that the AOJ substantially complied with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also November 2014 Board decision. 



Duties to Notify and Assist

Regarding the Veteran's claims for increased ratings, VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran received pre-adjudication VCAA notice in June 2007, and therein, the Veteran was notified as to the evidence necessary to support the claim for an increased rating, the allocation of responsibility between the Veteran and VA, and the manner with which VA determines disability ratings and effective dates.  Accordingly, VA has satisfied its duty to notify.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, SSA records, and lay statements have been associated with the record.

Additionally, the Veteran was afforded VA examinations in June 2007, August 2013, and December 2013.  The examiners conducted examinations and provided sufficient information regarding the Veteran's disability manifestations, such that the Board can render an informed determination.  The Board finds that the examinations are adequate for rating purposes.  

 

Increased Rating

The Veteran contends that the current rating for his left knee medial-lateral instability does not accurately depict the severity of his disability.  

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).   

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The Veteran's left knee medial-lateral instability is currently evaluated at 10 percent disabling for the entire appeal period under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  

Under DC 5257, regarding recurrent subluxation or lateral instability of the knee, a 10 percent rating is warranted if such impairment is slight; a 20 percent rating is warranted if such impairment is moderate; and, a 30 percent maximum rating is warranted if such impairment is severe.  38 C.F.R. § 4.71a.

Terms such as "slight," "moderate," and "severe," are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of the terms "slight," "moderate," and "severe," by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

On VA examination in June 2007, there was no instability of the left knee, and the Lachman's test and lateral anterior posterior drawer test were negative.  There was no sign of patellar subluxation or uneven tracking of the patella in the femoral groove. 

On VA examination in August 2013, the examiner found that the Veteran had instability of the left knee of 1+ (0-5 millimeters).  The examiner also noted that the Veteran wore a left knee brace occasionally for left knee support.  There was no patellar subluxation or dislocation.  

On VA examination in December 2013, the examiner noted that the Veteran wore a left knee brace occasionally for support and found that the Veteran had medial-lateral instability of the left knee of 1+ (0-5 millimeters).  The examiner opined that this particular level of left knee joint instability "can be considered a mild valgus/varus instability."  There was no patellar subluxation or dislocation.

On review, the Veteran's left knee joint instability is shown to be no worse than 1+ (0-5 millimeters), and there is no indication that the Veteran's left knee joint instability meets or approximates a severity of  2+ (5-10 millimeters) or 3+ (10-15 millimeters) at any point during the appeal period.  Further, though the record does show that the Veteran occasionally uses a knee brace for support, the Veteran is still able to ambulate and has not reported regularly or constantly using his knee brace.  See e.g., December 2013 VA examination.  Significantly, the December 2013 VA examiner stated that medial-lateral instability of the left knee of 1+ (0-5 millimeters) is "mild" instability.  Given that the Veteran can ambulate without regular use of a brace, and given the medical opinion that instability of 1+ (0-5 millimeters) is "mild" instability, the Board finds that the Veteran's left knee medial-lateral instability does not meet or nearly approximate the level of "moderate" impairment and instability of the left knee.  The Board does not find that there is a question as to whether the Veteran's disability picture showing  "mild" instability of the left knee is a "moderate" or "slight" impairment.  For these reasons, the Board finds that the Veteran's left knee instability is shown to be no worse than slight during the entire appeal period.  38 C.F.R. § 4.7.  Thus, the criteria for a disability rating greater than 10 percent for the left knee medial-lateral instability have not been met or approximated under DC 5257, and a rating greater than 10 percent is not warranted.  38 C.F.R. § 4.71a. 

The left knee medial-lateral instability is separately rated under DC 5257.  Because this diagnostic code contemplates the Veteran's left knee impairment of instability, the Board concludes that the Veteran's left knee medial-lateral instability is appropriately separately rated under DC 5257.

At no point during the applicable rating period have the criteria for a rating higher than 10 percent for the left knee medial-lateral instability been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating higher than 10 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected left knee instability, which is manifested by joint instability of the medial-lateral knee.  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran currently evaluated for post-traumatic arthritis/degenerative changes (tri-compartment) with chondrocalcinosis, and post-operative residuals with a history of torn medial collateral ligament repairs of the left knee, rated as 30 percent disabling; acne vulgaris, rated as 10 percent disabling; left knee medial-lateral instability, rated as 10 percent disabling; and right knee osteoarthritis, rated as 10 percent disabling.  Further, the Veteran has at no point during the current appeal indicated that his service-connected left knee disability results in further disability when looked at in combination with his other service-connected disabilities.  


ORDER

Entitlement to a disability rating greater than 10 percent for the Veteran's left knee medial-lateral instability is denied. 




	(CONTINUED ON NEXT PAGE)
REMAND

As noted above, in an October 2013 rating decision, the RO denied entitlement to a TDIU, and given the July 2015 JMR and Order, and pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board concludes that the matter is before the Board on appeal.  As noted by the July 2015 JMR, under VA Fast Letter 13-13 and under Manlicon v. West, 12 Vet. App. 238 (1999), where a Veteran files a Notice of Disagreement (NOD) regarding an increased evaluation for a service-connected disability, and while the appeal is pending, the Veteran raises the issue of TDIU due, at least in part, to the disability on appeal, and a rating decision denies TDIU, the matter of TDIU is now part of the pending appeal.  VA then is required to submit a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC) regarding the issue of TDIU to perfect the appeal.  If VA fails to furnish a claimant with an SOC in accordance with statutory or regulatory requirements, then the appropriate remedy is for the Board to remand the matter to the AOJ in order to issue an SOC. See Manlicon, 12 Vet.App. at 240-41.  

Here, as the AOJ has not issued an SOC as to the matter of entitlement to TDIU, and the Veteran has submitted a notice of disagreement regarding an increased evaluation for the service-connected left knee disability, the Veteran should be issued a statement of the case regarding the matter of entitlement to TDIU.  Manlicon v. West, 12 Vet. App. 238 (1999); July 2015 JMR.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case that addresses the issue of entitlement to TDIU.  Inform the Veteran that he must perfect a timely appeal for that issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


